NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3656-18T1

LAURA DILAURA,

          Plaintiff-Appellant,

v.

EDWARD DILAURA, SR.,

     Defendant-Respondent.
__________________________

                   Submitted March 2, 2020 – Decided April 23, 2020

                   Before Judges Messano and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Passaic County,
                   Docket No. FM-16-1348-97.

                   Eric J. Warner, LLC, attorneys for appellant (Eric
                   James Warner, of counsel and on the briefs).

                   Law Offices of Edward P. Azar, LLC, attorneys for
                   respondent (Edward P. Azar, on the brief).

PER CURIAM
      In this post-judgment matrimonial matter, plaintiff Laura DiLaura appeals

from a March 14, 2019 order denying her motion for relief in aid of litigant 's

rights to compel her former husband, defendant Edward DiLaura, Sr., to comply

with the terms of the parties' 1998 final judgment of divorce (JOD), and granting

defendant's cross-motion for emancipation of the parties' two adult children,

termination of his child support obligation, and an attorney's fee award. Having

reviewed the record in light of the applicable law, we affirm in part, vacate in

part, and remand for further proceedings.

                                       I.

      Prior to addressing plaintiff's arguments challenging the March 14, 2019

order from which she appeals, we summarize the pertinent proceedings between

the parties.

The Parties' 1998 Divorce and Defendant's Payment of Child Support

      Plaintiff and defendant married in 1987 and divorced in 1998. They have

two children: Edward DiLaura, Jr. (Edward, Jr.), born in 1991; and Emily

DiLaura (Emily), born in 1994. The parties' 1998 JOD provided for joint legal

custody of the children and granted plaintiff residential custody. In relevant

part, the JOD required defendant pay $180 per week in child support, and the

parties equally share payment of the children's unreimbursed medical expenses.


                                                                         A-3656-18T1
                                       2
The JOD also provided the parties "shall consult with each other" concerning

where the children will go to college, "the cost of . . . same and whether or not

the parties can afford said education," and, "[i]n the event the parties agree to a

specific . . . college[,] . . . it is agreed [they] shall pay for the same based on

their respective incomes at the time of enrollment."

      Edward, Jr. attended college and graduated in May 2014, at age twenty-

two. Upon Edward, Jr.'s graduation, defendant unilaterally reduced his weekly

child support payments from the $180 required by the JOD to $100. Emily

attended college, and, following her May 2016 graduation, defendant stopped

paying child support altogether.

2017 – The Parties' First Post-Judgment Motions

      In March 2017, plaintiff filed the first post-judgment application

following entry of the JOD nineteen years earlier. She moved for relief in aid

of litigant's rights to: compel defendant to pay past due and future child support;

modify the child support amount; require that defendant pay his share of the

children's past, present, and prospective education costs and expenses; compel

defendant to pay for past and future unreimbursed medical expenses; direct that

defendant maintain a life insurance policy for the benefit of the children; and

require defendant's payment of plaintiff's attorney's fees. Defendant cross-


                                                                           A-3656-18T1
                                        3
moved for an order retroactively emancipating Edward, Jr. and Emily on the

dates of their respective college graduations; terminating his child support

obligation; and requiring that plaintiff pay his attorney's fees.

      The court heard argument on the motions and entered July 14, 2017 orders

denying without prejudice defendant's cross-motion for emancipation of the

children, termination of child support, and attorney's fees. The court granted

plaintiff's motion compelling defendant to pay $8622.64 in child support arrears

based on the JOD's $180 weekly support rate, and directing defendant pay

$182.91 per week toward the arrears. The court did not address the merits of

plaintiff's requests for an increase in child support, defendant's payment for the

children's education and medical expenses under the JOD, or plaintiff's request

for an attorney fee award. Instead, the court directed that the parties attempt to

work out their remaining claims—those the court denied without prejudice—in

mediation. Neither party sought leave to appeal from the July 14, 2017 orders,

and neither party appeals from those orders. The mediation was unsuccessful.

The Parties' 2018 Motions

      On May 1, 2018, plaintiff filed a second motion for relief in aid of

litigant's rights. She again sought to enforce the JOD's terms and reprised some

of the requests the court denied in 2017 without prejudice. Plaintiff moved for


                                                                          A-3656-18T1
                                         4
an order compelling defendant to: pay "outstanding past child support" and

"increased child support"; pay his "fair share" of the children's past and future

"higher education tuition and expenses" and medical expenses; maintain life

insurance or provide a security interest on property as security for payment of

defendant's obligations; and pay plaintiff's attorney's fees for the mediation and

court proceedings. Defendant filed a cross-motion for an order: denying the

relief sought by plaintiff; sanctioning plaintiff for filing a frivolous motion;

retroactively emancipating the children on the dates of their respective college

graduations; declaring plaintiff and the children responsible for the claimed

education and medical expenses; and awarding defendant attorney's fees.

      The court rendered its decision on the motions in a March 14, 2019 order.

The order is unaccompanied by a written or oral decision and includes only scant

conclusory findings supporting the court's disposition of the parties' various

requests.

      In pertinent part, the order grants a portion of defendant's cross-motion.

The court determined the children graduated from college and were

emancipated, but it rejected defendant's claim their emancipations were

effective on the dates of their college graduations.          Instead, the court




                                                                          A-3656-18T1
                                        5
retroactively emancipated the children to May 24, 2018, the date defendant filed

his cross-motion for emancipation.

      The court denied plaintiff's motion for an award of back child support,

finding defendant had paid $7918.40 of the amount the court found due in its

July 14, 2017 orders, and directing defendant pay any remaining child support

arrears through the May 24, 2018 emancipation date. The court denied plaintiff's

request for a hearing as to whether defendant's child support should be

retroactively modified, and it denied plaintiff's request that defendant pay for

the children's medical expenses because plaintiff "fail[ed] to provide sufficient

proof of payment of such expenses." The court further denied plaintiff's request

that defendant pay the children's education expenses, finding plaintiff did not

comply with the JOD's requirement that the parties confer concerning those

expenses before they were incurred.

      Plaintiff appeals from the court's March 14, 2019 order, and she presents

the following arguments:

            POINT I[]

            THIS COURT SHOULD OVERRULE THE LOWER
            COURT'S DENIAL OF PLAINTIFF'S MOTION TO
            ENFORCE LITIGANT'S RIGHTS TO COMPEL
            DEFENDANT TO PAY BACK CHILD SUPPORT &
            EXPENSES   THROUGH    PROBATION    AND


                                                                         A-3656-18T1
                                       6
            SHOULD ORDER A PLENARY HEARING ON
            DEFENDANT'S ABILITY TO PAY.

            POINT II[]

            THIS COURT SHOULD ENFORCE LITIGANT'S
            RIGHTS AND COMPEL DEFENDANT TO PAY HIS
            FAIR SHARE OF THE CHILDREN'S HIGHER
            EDUCATION COSTS.

            POINT III[]

            DEFENDANT SHOULD BE COMPELLED TO USE
            BEST EFFORTS TO OBTAIN A LOAN TO PAY THE
            CHILDREN'S EDUCATIONAL EXPENSES AND TO
            OBTAIN LIFE INSURANCE NAMING THE
            CHILDREN AS BENEFICIARIES.

            POINT IV[]

            DEFENDANT SHOULD BE COMPELLED TO PAY
            LEGAL FEES AND COSTS INCURRED TO DATE
            FOR HIS GENERAL LACK OF GOOD FAITH AND
            OVERALL REFUSAL TO COOPERATE HAVE
            REFLECTED THE FUTILITY OF SEEKING HIS
            COOPERATION BY ANY MEANS OTHER THAN
            COURT ORDER, AND THIS COURT SHOULD
            OVERRULE THE LOWER COURT'S ORDER THAT
            PLAINTIFF PAY DEFENDANT'S FEES.

                                        II.

      Plaintiff argues the court erred by denying her motion for relief in aid of

litigant's rights. She asserts the court failed to enforce the provisions of the JOD

requiring defendant pay child support, unreimbursed medical expenses, and his


                                                                            A-3656-18T1
                                         7
share of their adult children's higher education costs. She also contends the

court erred by failing to order defendant to obtain life insurance to ensure

payment of his putative obligations and denying her request for an attorney fee

award.1

      A motion to enforce litigant's rights is the appropriate vehicle to enforce

a court's prior order, Abbott v. Burke, 206 N.J. 332, 359 (2011), and "[t]he scope

of relief in a motion in aid of litigants' rights is limited to remediation of the

violation of a court order," id. at 371. We review a trial court's enforcement of

litigant's rights pursuant to Rule 1:10–3 under an abuse of discretion standard.

Barr v. Barr, 418 N.J. Super. 18, 46 (App. Div. 2011). An abuse of discretion

"arises when a decision is 'made without a rational explanation, inexplicably

departed from established policies, or rested on an impermissible basis.'" Flagg

v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002) (quoting Achacoso–Sanchez

v. Immigration & Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)).




1
   Plaintiff does not challenge on appeal the court's March 14, 2019 order
addressing and deciding other issues she raised before the motion court. We
therefore limit our discussion to those parts of the order plaintiff challenges on
appeal and affirm those parts she opted not to challenge. See Sklodowsky v.
Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011) (holding issues not briefed
on appeal are deemed waived).
                                                                          A-3656-18T1
                                        8
      We begin our analysis of plaintiff's arguments by noting the lack of

findings of fact supporting the conclusions of law in the court's March 14, 2019

order. Rule 1:7-4 provides a trial judge "shall, by an opinion or memorandum

decision, either written or oral, find the facts and state its conclusions of law

thereon . . . on every motion decided by a written order that is appealable as of

right." A trial court must "state clearly its factual findings and correlate them

with the relevant legal conclusions." Gnall v. Gnall, 222 N.J. 414, 428 (2015)

(quoting Curtis v. Finneran, 83 N.J. 563, 570 (1980)).

      A court's statement of legal conclusions untethered to any findings of fact,

"constitutes a disservice to the litigants, the attorneys, and the appellate court."

Ibid. (quoting Curtis, 83 N.J. at 569-70). Where, as here, the court's order is

devoid of the fact-finding that "is fundamental to the fairness of the proceedings

and serves as a necessary predicate to meaningful review," Ducey v. Ducey, 424

N.J. Super. 68, 74 (App. Div. 2012) (quoting R.M. v. Supreme Court of N.J.,

190 N.J. 1, 12 (2007)).

      Most simply stated it is impossible to determine if the court abused its

discretion in denying plaintiff's motion to enforce the child support, medical

expense reimbursement, and higher education expense provisions of the JOC

because the court did not make the requisite fact-findings supporting its


                                                                            A-3656-18T1
                                         9
determinations on those issues. As a result, we are compelled to vacate the

court's order denying plaintiff's motion for relief in aid of litigant's rights on

those issues and remand for reconsideration by the motion court of those issues,

as raised by plaintiff on appeal, Elrom v. Elrom, 439 N.J. Super. 424, 443 (App.

Div. 2015).

      There is one exception to our need to vacate and remand on those issues.

It is unnecessary that we vacate and remand for a determination whether plaintiff

is entitled to enforcement of the JOD's child support obligation. The record

permits our determination the court did not err by enforcing plaintiff's motion

to enforce the JOD's requirement defendant pay $180 per week in child support.

      In its June 14, 2017 orders, the court determined, based on the JOD's $180

weekly rate, defendant owed $8622.64 in past-due child support and directed

defendant pay child support arrears at the rate of $182.91 per week. The court

also directed defendant to make current payments of child support in accordance

with the JOD.

      Plaintiff does not appeal from the June 14, 2017 orders, and she is

therefore bound by them. See 1266 Apartment Corp. v. New Horizon Deli, Inc.,

368 N.J. Super. 456, 459 (App. Div. 2004) (explaining "it is only the judgment

or orders designated in the notice of appeal which are subject to the appeal


                                                                          A-3656-18T1
                                       10
process and review"). Plaintiff also does not offer any argument challenging the

June 14, 2017 orders. See Sklodowsky, 417 N.J. Super. at 657. We therefore

accept the court's orders as a final and unchallenged determination that

defendant's child support obligation under the JOD was $8622.64 through June

14, 2017.

      Defendant fully complied with the June 14, 2017 orders, and, in the March

14, 2019 order plaintiff challenges on appeal, the court again directed defendant

pay child support at the weekly rate set forth in the JOD through the date of the

children's emancipation. The court did not err by failing to enforce defendant's

child support obligation under the JOD. To the contrary, the March 14, 2019

order required defendant make his child support payments in exacting

compliance with the JOD's express terms. We therefore affirm the court's March

14, 2019 order denying plaintiff's motion to enforce the JOD's requirement

defendant pay $180 per week in child support.

      As noted, the court's failure to make the required findings of fact and

conclusions of law in accordance with Rule 1:7-4 requires vacation of the court's

March 14, 2019 order deciding the remaining issues plaintiff raises on appeal.

Those issues are limited to plaintiff's claims she is entitled to enforcement of the

JOD's provisions: permitting adjustment of child support "every two years to


                                                                            A-3656-18T1
                                        11
reflect a change in the cost of living, pursuant to R. 5:6B"; providing for each

party's payment of "one-half of the cost of the unreimbursed medical/dental/eye

expenses of the children"; and stating the parties "shall consult with each other

in regards to the . . . college education of their children at the time of their

anticipated enrollment," discuss "the cost of the same and whether or not the

parties can afford said education," and, "[i]n the event [they] agree to a specific

. . . college[,] . . . it is agreed that the parties shall pay for the same based on

their respective incomes at the time of enrollment." On remand the court shall

reconsider, decide, and make findings in accordance with Rule 1:7-4 concerning

those issues.

      We therefore vacate the court's order denying plaintiff's motion for relief

in aid of litigant's rights under the JOD to compel defendant to contribute to the

children's higher educational expenses and unreimbursed medical expenses; and

pay increased child support based on any claimed cost of living increase under

Rule 5:6B, and remand for further proceedings. The court shall conduct such

additional proceedings to address the issues as it deems appropriate. We offer

no opinion on the merits, if any, of plaintiff's claims or defendant's opposition.

      Our remand on those issues necessarily requires vacation of the court's

order awarding defendant attorney's fees and rejecting plaintiff's request


                                                                            A-3656-18T1
                                        12
defendant be directed either to obtain a loan or life insurance to ensure payment

of his obligations. On remand, the court shall reconsider and decide those

requests anew following its determination of the other issues.

      We affirm those portions of the court's order plaintiff has not challenged

on appeal, as well as the court's order directing that defendant pay child support

at the JOD's $180 weekly rate through the date of the children's emancipation.

      Affirmed in part, vacated in part, and remanded for further proceedings

in accordance with this opinion. We do not retain jurisdiction.




                                                                          A-3656-18T1
                                       13